Citation Nr: 0816039	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cause of death.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughters


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) found new and material evidence had 
been presented to reopen a claim for service connection for 
service connection for the cause of the veteran's death last 
denied by the RO in August 1987 and subsequently denied the 
claim.

The appellant and her daughters appeared before the 
undersigned Veterans Law Judge via Video Hearing in April 
2008 regarding the claim for service connection for the 
veteran's cause of death and testified regarding the 
veteran's symptomatology.  A transcript is of record.


FINDINGS OF FACT

1. The August 1987 rating decision denying the claim for 
entitlement to service connection for the veteran's cause of 
death is final.

2. The evidence associated with the claims file subsequent to 
the August 1987 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for the veteran's cause of 
death.

3.  The veteran's certificate of death shows that he died in 
April 1987 as a result of exsanguination due to esophageal 
valve rupture; hepatic cirrhosis and portal hypertension.

4.  The veteran was service-connected at the time of his 
death for post-traumatic stress disorder (PTSD), rated as 30 
percent disabling.

5.  The medical evidence shows that the veteran's alcohol 
abuse was causally related to his PTSD.

6.  The medical evidence shows that the veteran's rapid loss 
of blood volume through ruptured blood vessels in his 
esophagus, which led to the veteran's death, was secondarily 
related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1987 RO decision 
denying the appellant's claim for service connection for the 
veteran's cause of death is new and material, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

2.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's death was the proximate result of a disease or 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.159, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

New and Material Evidence

The appellant seeks to reopen her claim for entitlement to 
service connection for the veteran's cause of death.  A claim 
for service connection for cause of death was previously 
considered and denied by the RO in August 1987.  The 
appellant failed to timely appeal this decision, and as such, 
the August 1987 rating decision is final. 38 U.S.C.A. §§ 
7252, 7266 (2002); 38 C.F.R. § 20.1100 (2007).  In a March 
2006 rating decision, the RO reopened and denied the 
appellant's claim of service connection for the veteran's 
cause of death.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in November 2005.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108 (2002); 
38 C.F.R. § 3.156 (2007).  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the August 1987 rating decision, the evidence 
of record consisted of service treatment records, VA 
treatment records, private treatment reports, the veteran's 
death certificate and an August 1987 written statement from 
Dr. J.T.W., a private doctor who treated the veteran while he 
was alive.  Following the veteran's death, the physician 
opined generally that the veteran died due to the effects of 
years of alcohol abuse which was a direct result of what has 
come to be known as PTSD.  The August 1987 rating decision 
stated that there was no indication that the veteran's 
alcohol abuse which led to secondary disabilities causing the 
veteran's death was etiologically related to his service-
connected PTSD.  

The evidence submitted subsequent to the August 1987 includes 
a September 2005 medical nexus statement from Dr. J.T.W. that 
specifically relates the veteran's ruptured esophageal 
varices directly to his Vietnam service.  The appellant and 
her daughters also provided testimony before the undersigned 
at a video hearing in April 2008 regarding the frequency and 
severity of the veteran's drinking.  The evidence submitted 
subsequent to the August 1987 rating decision is new, in that 
it was not previously of record, and is also material.  In 
August 1987, the claim was denied as there was no 
"indication" that the veteran's PTSD led to alcohol abuse 
which led to very rapid loss of blood volume through ruptured 
blood vessels in his esophagus; hepatic cirrhosis and portal 
hypertension his death.  The additional evidence is 
"material" because it related to unestablished elements of 
the veteran's disability that could substantiate the 
veteran's claim that this PTSD caused his drinking which 
caused his death.  

The additional evidence received since the August 1987 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

Accordingly, the claim of service connection for the 
veteran's cause of death is reopened.

Service Connection - Cause of Death

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (2002).  A service-
connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2007); 38 C.F.R. § 3.303(a) (2007).  In addition, 
a disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2007).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2007).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (2007).

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c) (2007). Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (2007); 38 C.F.R. §§ 3.1(n), 3.301 
(2007).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit held 
that the current version of § 1110, when read in light of its 
legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  However, the Court held that § 1110 precludes 
compensation for secondary disabilities that result from 
primary alcohol abuse.

The Court provided two reasons for this rule.  First, such a 
secondary disability does not satisfy § 1110's words of 
authorization for disabilities contracted "in line of 
duty."  Second, like the primary alcohol abuse disability, a 
secondary disability arising from a primary alcohol 
disability is not compensable because to fit within the words 
of § 1110's exclusion, as it too is a "result of the 
veteran's own . . . abuse of alcohol or drugs [i.e., primary 
alcoholism acquired in service]."

At the time of his death in April 1987, the veteran's 
service-connected disabilities included PTSD, rated as 30 
percent disabling.  The appellant contends that the veteran's 
cause of death, exsanguination due to, or as a cause of 
esophageal valve rupture, hepatic cirrhosis and portal 
hypertension was secondarily related to his service-connected 
PTSD.  

The Board must assess the weight and credibility of all the 
evidence, including the medical evidence, to determine 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1991); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49. 

Medical evidence supporting the appellant's claim includes 
two medical opinions (one dated April 1987 and one dated 
September 2005) by the veteran's treating physician Dr. 
J.T.W.. This physician was also the certifying physician on 
the veteran's death certificate.  The doctor reported he had 
known the veteran while he was alive and that he admitted to 
the doctor that he had used alcohol daily over the years to 
try to escape from the vivid nightmares he experienced while 
in Vietnam.  According to Dr. J.T.W.'s statement in April 
1987, the veteran confided in him that he did not feel like 
he could talk to anyone about his drinking, to include his 
other treating physicians, wife and family.  Treatment notes 
from March 1984 also note the veteran told a VA physician 
(Dr. G.N.B.) that the only thing that makes him feel 
comfortable is to drink beer and that he learned to do this 
in Vietnam where they drank beer all the time because the 
water was unfit to drink.  Upon his return from Vietnam in 
1969, the veteran was admitted to the VA Hospital in 1969 for 
and diagnosed with anxiety neurosis although no reference to 
traumatic experiences in Vietnam were made at that time.  
However, records indicate he was unable to complete a one-
month stay due to claustrophia as a result of his experiences 
in Vietnam.

Both of Dr. J.T.W.'s opinions conclusively link the veteran's 
cause of death to his PTSD; however, the September 2005 
opinion specifically states that when the veteran returned 
home from Vietnam, he turned to alcohol as a result of his 
PTSD symptoms.  The physician stated that the veteran drank 
up until approximately six months prior to his death; however 
his alcoholism led to very rapid loss of his blood volume 
through ruptured blood vessels in his esophagus which caused 
his death.

The appellant and her daughters also provided testimony at a 
Board hearing regarding the veteran's symptoms.  The 
appellant testified that she observed the veteran drink 
excessively since his return from Vietnam.  She testified 
that he did not drink prior to his service in Vietnam.  The 
appellant is competent to state her observations of the 
veteran's excessive drinking during a period of time when he 
was denying to other medical professionals that he was 
drinking and the other lay evidence of record is consistent 
with her observations of the veteran's drinking.  The 
appellant tesitified that she knew the veteran had been 
drinking excessively since his return from Vietnam despite 
the fact that the veteran did not report this to physicians 
until 1984.

The veteran's daughters testified that the only time their 
father was comfortable was when he was drinking beer and they 
do not remember a time when he was not drinking.  They 
testified as to instances of his flashbacks regarding the war 
and that he did not participate in the activities of their 
lives as a result.

The file also contains what the RO purports to be a medical 
opinion on cause of death by a VA physician dated March 2006.  
It states only "cannot associate veteran's alcoholism with 
his PTSD from review of C-file without resort to 
speculation."  The hand-written note is illegibly signed on 
a blank piece of paper with no indication of its origin.  The 
note does not even reference the veteran's name or a claim 
number.  The Board does not find this evidence credible.  The 
two medical opinions linking the veteran's death to his 
alcoholism which led to the cause of his death, loss of blood 
volume through ruptured blood vessels in his esophagus, were 
based on examinations of the veteran in addition to review of 
the medical evidence.  The physician who provided the two 
favorable medical nexus opinions did so after spending many 
hours with the veteran while he was alive and the Board 
places probative value on his ability to observe and 
physically examine the veteran.

The weight of the medical evidence supports the appellant's 
claim that the veteran's death by loss of blood volume 
through ruptured blood vessels in his esophagus was causally 
related to alcoholism induced by his service-connected PTSD.  
For the appellant to be successful in her claim, the 
appellant must show that it is as least as likely as not that 
the veteran's death was the proximate result of a disease or 
injury incurred in service.  38 U.S.C.A. § 1110, 1310, 5103, 
5103A, 5107; (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310, 3.312 (2007).  The Board finds 
the standard is met.

Under careful consideration of the facts in this case, the 
Board finds that the benefit of the doubt is resolved in 
favor of the appellant.  The medical evidence shows that the 
veteran's very rapid loss of blood volume through ruptured 
blood vessels in his esophagus was due to alcoholism caused 
by PTSD.  The medical evidence therefore establishes a 
relationship between the cause of the veteran's death and his 
service-connected PTSD.  See Masors, supra.; Wilson, supra; 
Gilbert; supra; See also, 38 C.F.R. § 3.12(c)(3) (2007).  
Accordingly, service connection for cause of death is 
warranted.  


ORDER

1.  The claim for entitlement to service connection for cause 
of death is reopened.

2.  Service connection for cause of death is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


